Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Second Non-Final Rejection to Amendments and Arguments filed by Applicant on 10/19/2022. Claims 2-4 have been amended. Currently pending for review are Claims 2-4.
Response to Amendment
Regarding the Specifications, Drawings, and Claim Objections made in the Office Action filed on 07/26/2022. Amendments/Remarks & Arguments filed by Applicant on 10/19/2022 correct the objection and/or are persuasive. Therefore, the Specifications, Drawings, and Claim Objections made in the Office Action filed on 07/26/2022 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 07/26/20222. Amendments/Remarks & Arguments filed by Applicant on 10/19/2022 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 07/26/20222 has been withdrawn unless otherwise indicated below.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 Line 6 recites “a second end of the main bar”, however a second end has been previously recited and therefore “a” should be replaced with --the--.                  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulous (US 20180369675) in view of Landerer Meinrad (DE 2900483).
Regarding Claim 2, Papadopoulous teaches a bicycle stand having a bicycle attached thereon, comprising:               a main bar 14,32 comprising a first end and a second end (Refer to Fig. 1);              a front support 18 fixedly attached to the first end of the main bar, the front support connected to a connecting arm 24 and stabilizers 30, the connecting arm having a front fork 29 of the bicycle 11 mounted thereon; and                 a roller set 12 configured to be held transverse to the main bar 14,32 (Refer to Fig. 1 Paragraph [0022]:”Referring to FIGS. 1 and 4, a modified bicycle rollers assembly 10, shown hosting a bicycle 11 (in FIGS. 1-3), includes a rear pair of rollers 12, and a front roller 13, mounted on a frame 14 and a front bicycle fork supporting assembly 16, including a U-frame 18, having a center bar 20 and two side supports 22, which are attached to the front part of the frame 14. At the center of the center bar 20 is a front fork support 24 that is rotatably mounted at a pivot point 25. Support 24 includes a rear projection 27 that includes a support 26 for each of the arms 29 of a bicycle fork.”);                 wherein the connecting arm 24 and stabilizers 30 are configured to allow movement in a lateral direction (Refer to Figs. 2&3 to depict that the connecting arm is pivotably connected to the front support 18,20 at 25 and would allow for lateral movement of the bicycle as shown in Fig. 3 ), and wherein a rear tire of the bicycle is in contact with the roller set, and the roller set is configured to allow unrestricted movement of the rear tire of the bicycle in a lateral direction (Refer to Fig. 1&2 to depict that the rear tired of the bicycle is not fixed to the rollers and would allow for lateral movement in so much as Applicant has shown).                     Papadopoulous fails to teach the second end of the main bar 14,32 having an equally spaced toothed support. Landerer teaches a bicycle stand 1 (Refer to Fig. 1) wherein two rollers 3,6 can be spaced by a toothed support 7 (Refer to Figs. 1&2). Landerer is analogous with Applicants invention in that they are from the same field of endeavor and therefore it would have been obvious to modify the housing 1 of Papadopoulous to be in view of Landerer such that they comprise toothed supports 7 to allow the rollers 12 to be distance adjusted in order to accommodate tires of different sizes.
Regarding Claim 3, Papadopoulous in view of Landerer continues to teach wherein the front fork 29 of the bicycle is attached to the connecting arm 24 of the front support by a fork screw element 26 (Refer to Fig. 3 to depict that the for support is a screw element in so much as Applicant has shown, wherein such screw elements are common and known in the art).
Regarding Claim 4, Papadopoulous in view of Landerer continues to teach wherein the stabilizers include a spring 30 or a cushion (Refer to Paragraph [0022]:” A pair of springs, in the form of rubber bands, 30, one in either sideways direction, are each mounted between a post (not shown) extending downwardly from fork support 24 and a side support 22.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784